Martin, J.,

delivered the opinion of the court.
The defendant and appellant from a judgment on his promissory note, given to the plaintiff, has based his hope of relief at our hands, on the following grounds :
1. The plaintiff is not shown to be the owner of the note sued on, he having endorsed Especially to a third party, and no re-endorsement having been made.
2. The testimony offered to prove the ownership of the note, was inadmissible.
jy appears that the plaintiff had endorsed the note to one J. L. Lawrence, the 22d January, 1837, and on the 24th Lawrence gave his receipt therefor, acknowledging that it hac] been endorsed to him for collection. The plaintiff on # 1 receiving it back erased his signature to the endorsement: His possession of the note now corroborates the evidence which results from Lawrence’s receipt: so that, if the receipt r 7 y * was properly introduced in evidence, the plaintiff has fully established his claim to the amount of the note.
IX. There cannot be a doubt, that a re-transfer of the nóte . . _ i-»i , by Lawrence could be received in evidence. 1 he receipt was cei'tainly admissible, to show the nature of the endorsement, to wit: that the plaintiff did not thereby part with his . . , TT. , . „ . . , interest in the note. His subsequent possession of it, coupled the receipt, is evidence of a re-transfer.
Testimony of the nature of the endorsement was not . . . received, and, perhaps, was not admissible. Written evidence could only be received, and it only was adduced. If Lawrence had been sworn as a witness, he could not have effectually denied the fact, evidenced by his receipt.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.